Where an appeal is taken from a decree of the court of chancery, and the clerk neglects to make the proper entries, this court cannot permit the appeal to be entered here, on affidavits showing the facts. The appeal must be properly taken and cluly entered in the court of chancery, or it cannot be recognized in the supreme court.In this case, the counsel for the appellant, it being an appeal from the court of chancery, moved for leave to enter the appeal, (which he offered affidavits to show was duly taken in the court below ; but the clerk had neglected to make the proper entries. .By the court. — That question must be referred to the court of chancery. We have no control over their entries or proceedings, except by way of revision. The appeal must be properly taken in that court, in accordance with the statute and the rules of that court, or it cannot be recognized' as a proper entry in this court,